On Defendant’s Application for Rehearing.
PER CURIAM. Defendant has filed an application for further amendment in which she alleges that, by affirming in part the judgment of the district court, we have, in a measure, approved the “Pilie plat,” which our opinion holds to be incorrect. In order, therefore, to avoid possible confusion, we hereby set aside our last decree and recast the same as follows:
It is ordered, adjudged, and decreed that the judgment appealed from be set aside, and that there now be judgment in favor of the plaintiff, Miss Sarah Beatty, recognizing her as the owner of the property measuring 90 feet on Dante street, beginning at the corner of Claiborne avenue (formerly Mobile street) and running in the direction of Nerón (or Napoleon street), by 117 feet, 6 inches, in depth, and recognizing the defendant, Miss Adele Burke, to be the owner of the balance of the property in said square (bounded by Dante, Nerón [or Napoleon], and Dublin streets, and Claiborne avenue [or Mobile street] fronting on Dante street, to the corner of Nerón street). It is further decreed that the case be remanded in order that the line between the property of the plaintiff and the defendant may be determined in accordance with the views expressed in the opinion herein filed. It is further decreed that the claims of both plaintiff and defendant for damages be rejected; that the costs of the appeal be paid by piaintiff; and that the costs of the district court await the decision of that tribunal upon the question for the decision of which the case is remanded.
Rehearing refused.